Appeals from orders of the Supreme Court at Special Term in Albany County which (1) confirmed the report of commissioners of appraisal; (2) denied a motion by elaimants-appellants for new trials on the ground of newly discovered evidence; and (3) denied new trials after reargument and renewal of the previous motion for new trials. Orders unanimously affirmed, without costs, on the opinions of Mr. Justice Taylor at Special Term (2 Misc 2d 38, 40, 45). Present — Foster, P. J., Bergan, Coon, Halpem and Zeller, JJ.